        Case 2:21-cv-00984-CBM-PD Document 7-3 Filed 02/05/21 Page 1 of 1 Page ID #:42
AO 121 (5HY6/)
TO:

                   5HJLVWHURI&RS\ULJKWV                                                                REPORT ON THE
                    86&RS\ULJKW2IILFH                                                        FILING OR DETERMINATION OF AN
                 ,QGHSHQGHQFH$YH6(                                                             ACTION OR APPEAL
                 :DVKLQJWRQ'&                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        X ACTION
        G                      G APPEAL                                       UNITED STATES DISTRICT COURT
DOCKET NO.                          DATE FILED                                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 2:21-cv-00984                       02/03/2021

PLAINTIFF                                                                             DEFENDANT
    JOHN EVANS, an                                                                     NBCUNIVERSAL MEDIA, LLC, a corporation;
    individual,                                                                        UNIVERSAL PICTURES dba UNIVERSAL CITY
                                                                                       STUDIOS, LLC, a corporation; JERRY SEINFELD,
                                                                                       an individual; STACEY SNIDER, an individual, and
                                                                                       DOES, 1 to 10, inclusive,
       COPYRIGHT
                                                                TITLE OF WORK                                                    AUTHOR OR WORK
    REGISTRATION NO.
                                      Original animated screenplay work entitled “Bee Movie”, including the
1 PAU2-399-668                        alternate title “The Bee Movie"                                            John Evans


2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer                 G Cross Bill             X Other Pleading
                                                                                                                           G
        COPYRIGHT
                                                                TITLE OF WORK                                                    AUTHOR OF WORK
     REGISTRATION NO.

1     PAU2-399-668                   Original animated screenplay work entitled “Bee Movie”, including the          John Evans
                                     alternate title “The Bee Movie"

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                         DATE RENDERED

            G Order            G Judgment                                     G Yes         G No

CLERK                                                            (BY) DEPUTY CLERK                                                DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),         3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                      mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy
